LAUGHLIN, J.
I dissent. The transportation corporation law (Laws 1890, p. 1136, e„ 566), under which relator was incorporated, gives it a franchise; and it is, without obtaining any further franchise from the municipal assembly, in a position to apply to the respondent for a permit, pursuant to the provisions of section 528 of the Greater New York Charter (Laws 1901, p. 237, c. 466), which must be entertained and granted upon such reasonable terms, conditions, and restrictions as may be imposed by the respondent pursuant to any provisions of law applicable thereto.